FUEL CELL STACK AND FUEL CELL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, claim 3, in the reply filed on March 24, 2021 is acknowledged.  Applicant did not provide reasons for the traverse. The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 24, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2018 and April 15, 2019 are being considered by the examiner.

Specification
The disclosure is objected to because of the following:
The reference number 41a in paragraph [0025] has been used to designate both “first recess” and “second recess”.  
Appropriate correction is required.

Claim Objections
Claims 1, 3 and 6 are objected to because of the following:
An article, before “gas supply-side endmost one of …”, appears missing. This objection applies to both claims 1 and 6.
An article, before “middle one” in “disposed as middle one of …” in claim 3, appears missing.
Appropriate correction is required.

Claim Interpretation
According to the instant specification, the “a middle electricity generating element” recited in claim 3 is interpreted as referring to either one of the middle two of the plurality of electricity generating elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 1029a)(1) as being anticipated by Koi et al. (JP 2011165613 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Koi).
Regarding claim 1, Koi (See, at least, Figs. 1 and 8) teaches a fuel cell stack (See, e.g., 1 in Fig. 1) comprising:
a fuel manifold (50, Fig. 1); and
a fuel cell (6 in Fig. 8) extending from the fuel manifold, the fuel cell including a support substrate (11) and a plurality of electricity generating elements (53A and 53B), the support substrate including a gas flow pathway (A in Fig. 8) extending along a lengthwise direction, the plurality of electricity generating elements being disposed on the support substrate (See Fig. 8), the plurality of electricity generating elements being disposed away from each other at intervals along the lengthwise direction (See 53A and 53B in Fig. 8), wherein
a base end-side electricity generating element (See the lowest reference character 53A in Fig. 8) disposed as gas supply-side (See II in Fig. 8) endmost one of the plurality of electricity 
Regarding claim 2, Koi teaches the fuel cell stack according to claim 1, wherein the area of the base end-side electricity generating element is greater than an area of a middle electricity generating element (e.g., the lowest 53B in Fig. 8) disposed as middle one of the plurality of electricity generating elements in the lengthwise direction, because the total area of all 53As is larger than the total area of all 53B ([0086]) and all 53As or all 53Bs are equal (See Fig. 8).
Regarding claim 6, Koi teaches a fuel cell (e.g., 6 in Fig. 8) comprising:
a support substrate (11) including a gas flow pathway extending along a lengthwise direction (See A in Fig. 8); and
 a plurality of electricity generating elements (53A and 53B), disposed on the support substrate (See Fig. 8), the plurality of electricity generating elements being disposed away from each other at intervals along the lengthwise direction (See 53A and 53B in Fig. 8), wherein
a base end-side electricity generating element (See the lowest reference character 53A in Fig. 8) disposed as gas supply-side (See II in Fig. 8) endmost one of the plurality of electricity generating elements has an area greater than an average area of the plurality of electricity generating elements except for the base end-side electricity generating element, because the plurality of electricity generating elements includes three equal 53As and three equal 53Bs and the total area of the three 53As is larger than the total of the three 53Bs (See at least [0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koi.
Regarding claim 5, Koi teaches the fuel cell stack according to claim 1, but is silent to the instantly claimed Sa/S0 ratio being greater than or equal to 1.1. However, as addressed above in the rejection of claim 1, the area (Sa) of the base end-side electricity generating element is larger to that (S0) of the average area of the plurality of electricity generating elements except for the base end-side electricity generating element, i.e., the Sa/S0 >1, which overlaps the instantly claimed range.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.